IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                          : NO. 230
                                :
FINANCIAL INSTITUTIONS APPROVED : DISCIPLINARY RULES DOCKET
AS DEPOSITORIES FOR FIDUCIARY :
ACCOUNTS                        :
                                :
                                :


                                          ORDER


PER CURIAM


         AND NOW, this 16th day of November, 2022, it is hereby Ordered that the financial

institutions named on the attached list are approved as depositories for fiduciary accounts

in accordance with Pa.R.D.E. 221.